Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (U.S 2016/0376492) in view of Thompson, Sr. et al (U.S Patent 6,302,209) (“Thompson”).
Regarding Claim 1, Chakraborty discloses a method of recovering hydrocarbons (Abstract), the method comprising:
introducing a fluid comprising at least one surfactant (Abstract; Page 6, paragraph [0053], lines 1-10; [0054], lines 1-8 [Wingdings font/0xE0] Chakraborty discloses wherein an additive including a surfactant is included with the suspension) and nanoparticles into a formation comprising hydrocarbons (Figure 1, #100 and 102; Page 1, [0005]; Page 2, paragraph [0011], Page 6, paragraph [0053], lines 1-10); and
removing the hydrocarbons from the formation (Figure 1, #102 and #104; Page 1, [0005], lines 9-12; Page 2, paragraph [0011]; Page 5, paragraph [0050], lines 1-8; Page 6, paragraph [0055], lines 1-6; [0056], lines 1-4 [Wingdings font/0xE0] Chakraborty discloses wherein the hydrocarbons are detached/removed from the material).

Chakraborty, however, fails to expressly provide wherein the at least one surfactant is a charged surfactant and the fluid comprises nanoparticles comprising aluminum silicate.
Thompson teaches the methods of providing a treatment fluid comprising a charged surfactant (Abstract; Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 19, lines 31-52) and aluminosilicate particles (Abstract; Col 25, lines 45-57) for the purpose of forming a polymer-containing surfactant suspension that can be employed for a variety of surfactant-related purposes such as wetting agents, emulsifiers, dispersants, viscosifiers, gelling agents, and/or foamers, in order to improve the mobility of oil and/or hydrocarbons downhole for tertiary recovery operations (Col 1, lines 26-50; Col 4, lines 41-67; Col 6, lines 18-38; Col 7, lines 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chakraborty to include the charged surfactant and the aluminum silicate nanoparticles, as taught by Thompson, because doing so would improve the mobility of oil and/or hydrocarbons downhole for tertiary recovery operations.
The rationale/motivation to combine references Chakraborty and Thompson will be used to reject the following dependent claims below.

	Regarding Claim 2, Chakraborty in view of Thompson teach the method of claim 1, wherein introducing a fluid comprises introducing a fluid comprising the at least one charged surfactant including a same group as functional groups of the nanoparticles (Thompson: Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 19, lines 31-52).

	Regarding Claim 3, Chakraborty in view of Thompson teach the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant into the formation comprises introducing a fluid comprising at least one charged surfactant comprising at least one carboxylate surfactant and at least one sulfonate surfactant into the formation (Thompson: Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 19, lines 31-52).

	Regarding Claim 4, Chakraborty in view of Thompson teach the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant into the formation comprises introducing a fluid comprising at least one charged surfactant comprising sodium dodecyl sulfate into the formation (Thompson:  Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 12, lines 8-15; Col 19, lines 31-52).

	Regarding Claim 5, Chakraborty in view of Thompson teach the method of claim 1, introducing a fluid comprising at least one charged surfactant and nanoparticles comprising aluminum silicate into a formation comprises introducing a fluid comprising alumina modified silica nanoparticles (Chakraborty:  Abstract; Page 2, paragraph [0013]; paragraphs [0017]-[0020]) and aluminum silicate into the formation (Thompson:  Abstract; Col 25, lines 45-57).

	Regarding Claim 6, Chakraborty discloses the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant and nanoparticles comprising aluminum silicate into a formation comprises introducing a fluid into the formation (Abstract), the fluid comprising:
first nanoparticles functionalized with at least a first type of functional group (Page 2, paragraph [0013]; paragraphs [0017]-[0022]; Page 3, paragraphs [0024]-[0041] [Wingdings font/0xE0] Chakraborty discloses wherein the nanoparticles are functionalized with one or more of the functional groups listed); and
second nanoparticles functionalized with at least a second type of functional group (Page 2, paragraph [0013]; paragraphs [0017]-[0022]; Page 3, paragraphs [0024]-[0041] [Wingdings font/0xE0] Chakraborty discloses wherein the nanoparticles are functionalized with one or more of the functional groups listed).

	Regarding Claim 7, Thompson teaches the method of claim 1, further comprising selecting the nanoparticles to comprise aluminum silicate nanoparticles (Abstract; Col 25, lines 45-57).

	Regarding Claim 8, Chakraborty discloses the method of claim 1, further comprising introducing an additional fluid comprising additional nanoparticles and substantially free of surfactant to the formation prior to introducing the fluid to the formation (Figure 1, #108 recycle stream; Page 2, paragraph [0011] [Wingdings font/0xE0] Chakraborty discloses a recycle stream that is re-introduced into the formation in order to contact surfaces of the material via a flooding suspension used in EOR processes and/or other stimulation processes (Page 2, paragraph [0013], lines 10-16).  Since the suspension formation process includes a recycle stream, Chakraborty discloses wherein additional nanoparticles comprising a surfactant are re-introduced into the formation).
For this particular instance, Chakraborty mentions wherein a flooding suspension comprising nanoparticles is introduced into a formation comprising hydrocarbons (Figure 1, #100 and 102; Page 1, [0005]; Page 2, paragraph [0011], Page 6, paragraph [0053], lines 1-10).  The flooding suspension of Chakraborty may include at least one additive, wherein the one additive may comprise a catalyst, a surfactant, a dispersant, a scale inhibitor, etc (Page 6, paragraph [0054]).  The flooding suspension of Chakraborty includes an additive, but is not limited to just a surfactant.  Because the flooding suspension may comprise an additive such as a dispersant or a catalyst, or a scale inhibitor, the flooding suspension of Chakraborty is substantially free of surfactants, as instantly claimed by the applicant).

	Regarding Claim 9, Thompson teaches the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant and nanoparticles comprising aluminum silicate into a formation comprises introducing, into the formation, a fluid comprising nanoparticles selected from the group consisting of one or more of Al2SiO5 (A1203-SiO2), A12Si205(OH)5 (Al203-2SiO2-2H20), A12Si2O7 (Al203-2SiO2), A16SiO13 (3AlO3-2SiO2), and Al4SiOs (2A1203-SiO2) (Abstract; Col 22, lines 47-64; Col 25, lines 45-57).

	Regarding Claim 10, Thompson teaches the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant and nanoparticles comprising aluminum silicate into a formation comprises introducing, into the formation, a fluid comprising aluminum silicate nanoparticles functionalized with one or more of an alkyl silane, an aryl silane, (3-aminopropyl)triethoxysilane (APTES), (3-glycidylkoxypropyl)trimethoxysilane (also referred to as glymo silane), polyethylene glycol (PEG), and one or more carbohydrates (Abstract; Col 22, lines 47-64; Col 25, lines 45-57).

	Regarding Claim 11, Chakraborty in view of Thompson teach the method of claim 1, wherein introducing a fluid comprising at least one charged surfactant and nanoparticles comprising aluminum silicate into a formation comprises introducing, into the formation, aluminum silicate nanoparticles including at least one silicon-carbon bond  (Thompson:  Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 12, lines 8-15; Col 19, lines 31-52).

	Regarding Claim 12, Chakraborty discloses a method of recovering hydrocarbons from a subterranean formation (Abstract), the method comprising:
mixing nanoparticles with a carrier fluid (Figure 1, #100 and 102; Page 1, [0005]; Page 2, paragraph [0011], Page 6, paragraph [0053], lines 1-10) comprising at least one surfactant to form a suspension (Abstract; Page 6, paragraph [0053], lines 1-10; [0054], lines 1-8 [Wingdings font/0xE0] Chakraborty discloses wherein an additive including a surfactant is included with the suspension);
introducing the suspension into a subterranean formation (Abstract; Page 1, paragraph [0005]; Page 2, paragraph [0011]); and
extracting hydrocarbons from the subterranean formation (Figure 1, #102 and #104; Page 1, [0005], lines 9-12; Page 2, paragraph [0011]; Page 5, paragraph [0050], lines 1-8; Page 6, paragraph [0055], lines 1-6; [0056], lines 1-4 [Wingdings font/0xE0] Chakraborty discloses wherein the hydrocarbons are detached/removed from the material).

Chakraborty, however, fails to expressly disclose wherein the at least one surfactant is an anionic surfactant, the suspension fluid comprises nanoparticles comprising aluminum silicate and wherein the suspension has a temperature greater than about 50°C.
Thompson teaches the methods of providing a treatment fluid comprising an anionic surfactant (Abstract; Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 19, lines 31-52), aluminosilicate particles (Abstract; Col 25, lines 45-57), and a suspension having a temperature greater than about 50°C (Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 8, lines 30-55; Col 19, lines 31-52) for the purpose of forming a polymer-containing surfactant suspension that can be employed for a variety of surfactant-related purposes such as wetting agents, emulsifiers, dispersants, viscosifiers, gelling agents, and/or foamers, in order to improve the mobility of oil and/or hydrocarbons downhole for tertiary recovery operations (Col 1, lines 26-50; Col 4, lines 41-67; Col 6, lines 18-38; Col 7, lines 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chakraborty to include the charged surfactant, the aluminum silicate nanoparticles and a suspension temperature, as taught by Thompson, because doing so would improve the mobility of oil and/or hydrocarbons downhole for tertiary recovery operations.
The rationale/motivation to combine references Chakraborty and Thompson will be used to reject the following dependent claims below.

	Regarding Claim 13, Chakraborty discloses the method of claim 12, wherein mixing aluminum silicate nanoparticles with a carrier fluid comprises mixing aluminum silicate nanoparticles having a diameter less than about 100 nm with the carrier fluid (Abstract; Page 2, paragraph [0013]; paragraphs [0017]-[0020] [Wingdings font/0xE0] Chakraborty discloses wherein the nanoparticles have an average particle size of less than about 1,000nm).

	Regarding Claim 14, Chakraborty discloses the method of claim 12, wherein mixing aluminum silicate nanoparticles with a carrier fluid comprises mixing aluminum silicate nanoparticles with a carrier fluid comprising brine (Abstract; paragraphs [0002] and [0007]; Page 2, paragraph [0011]).

Regarding Claim 15, Chakraborty in view of Thompson teach the method of claim 12, wherein mixing aluminum silicate nanoparticles with a carrier fluid comprising at least one anionic surfactant to form a suspension comprises forming the suspension to comprise a greater concentration of the at least one anionic surfactant than a concentration of the aluminum silicate nanoparticles (Thompson:  Col 3, lines 19-38 and lines 46-64; Col 4, lines 43-67; Col 6, lines 17-38; Col 7, lines 1-24; Col 19, lines 31-52).

	Regarding Claim 16, Chakraborty in view of Thompson teach the method of claim 15, wherein forming the suspension to comprise a greater concentration of the at least one anionic surfactant than a concentration of the aluminum silicate nanoparticles comprises forming the suspension to comprise a concentration of the at least one anionic surfactant greater than about 2.0 times the concentration of the aluminum silicate nanoparticles (paragraph [0015]; Page 2, paragraphs [0020]-[0022]; Page 3, paragraphs [0024]-[0041] [Wingdings font/0xE0] Chakraborty discloses one or more of the functional groups attached to the nanoparticles).

	Regarding Claim 17, Chakraborty discloses the method of claim 12, wherein forming the suspension to comprise a greater concentration of the at least one anionic surfactant than a concentration of the aluminum silicate nanoparticles comprises forming the suspension to exhibit a pH greater than about 9.0 (Page 5, paragraphs [0051] and [0056]).

	Regarding Claim 18, Chakraborty discloses the method of claim 12, wherein introducing the suspension into a subterranean formation comprises adhering the nanoparticles to surfaces of the subterranean formation (Page 1, [0005]; Page 2, paragraph [0019]; Page 6, paragraph [0053]).

	Regarding Claim 19, Chakraborty discloses the method of claim 12, wherein introducing the suspension into a subterranean formation comprises adhering a greater number of nanoparticles to surfaces of the formation than the at least one anionic surfactant (Page 1, [0005]; Page 2, paragraph [0019]; Page 6, paragraph [0053]).

	Regarding Claim 20, Chakraborty discloses the method of claim 12, further comprising flooding the subterranean formation with artificial sea water (ASW) prior to introducing the suspension into the subterranean formation (paragraphs [0002], [0006]; Page 2, paragraph [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suresh et al (U.S Pub 2015/0344769) – discloses flooding suspensions including organic bases for EOR.  The organic bases include an amine group and at least one hydrophobic group, wherein the hydrophobic groups may be functionalized.
Saini et al (U.S Pub 2012/0181029) – discloses methods of using a nanohydrid-stabilized emulsion.  Saini specifically mentions the use of nanohybrids comprising a carbon nanotube and inorganic second component (i.e., silica, alumina, magnesium oxide, titanium oxide, etc) for use in emulsions for oil-field applications.
Adams et al (U.S Pub 2015/0225655) – discloses methods of using sorbents to destabilize water and oil emulsions.  The oil and water emulsions can be destabilized by adding these sorbent particles, or sorbents bound to the solid surface to adsorb or attract component molecules from the water-in-oil droplet interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674